Case 1:18-cr-00340-LGS Document 353 Filed 06/17/20 Page 1 of 2




                          Application Granted. Defendant Farkas' conditions of release
                          are hereby modified to remove the condition of electronic
                          monitoring. All other conditions of bail shall remain in effect.
                          The Clerk of the Court is directed to terminate the letter
                          motion at docket number 346.

                          Dated: June 17, 2020
                          New York, New York
Case 1:18-cr-00340-LGS Document 353
                                346 Filed 06/17/20
                                          06/15/20 Page 2 of 2
